Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Brian Gordon Hiatt is suspended from the practice of law for one year and until further order of the Court, with the suspension stayed after 60 days, pending completion of a two year period of probation subject to the conditions enumerated below, with conditions set forth in paragraphs (a) through (k) to take effect on the effective date of the final order of discipline: a. Respondent shall continue attending intensive outpatient treatment and comply with all treatment recommendations at Adult Counseling & Educational Services, Inc., or another program acceptable to the Administrator, until successfully discharged by the professionals at that program or the termination of probation, whichever occurs first, with the Administrator advised of any discharge. Respondent shall provide proof of his participation in the program to the Administrator on at least a quarterly basis; b. Respondent shall provide to Adult Counseling & Educational Services, Inc., or other treatment providers, an appropriate release authorizing the treating professionals to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; c. Respondent shall commence a course of treatment with a psychiatrist acceptable to the Administrator, and shall report to the psychiatrist on a quarterly basis, with the Administrator advised of any change in attendance deemed warranted by such professional; d. Respondent shall comply with all treatment recommendations of his psychiatrist, including the taking of medications as prescribed; e. Respondent shall provide to his psychiatrist an appropriate release authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; f. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances, and shall refrain from any gambling; g. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; h. Respondent shall participate in 12-step self-help meetings, such as Alcoholics or Gamblers Anonymous, by attending at least three meetings per week until termination of his probation, which shall, at a minimum, include at least one Gamblers Anonymous meeting per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; i. Respondent shall maintain a sponsor in each of the 12-step programs who is willing to communicate with the ARDC about respondent’s continued participation; j. Respondent shall report to the Administrator any lapse in his sobriety, use of alcohol, or gambling incidents within 72 hours of the incident; k. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; l. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773; m. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Client Protection Program Trust Fund for any client protection payments arising from his conduct; n. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; o. Respondent shall notify the Administrator within 14 days of any change of address; p. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; and q. Probation shall be revoked if respondent is found to have violated any of the terms of probation described in paragraphs (a) through (p) of this order, and respondent shall be suspended for the remaining 10 months of his suspension and until further order of Court, commencing on the date his probation is revoked. Suspension effective April 9, 2007.